DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on June 28, 2022 has been entered. Claims 1-12 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Antwerp (US20090062767).
	Regarding Claim 1, Van Antwerp discloses a combined device comprising: 
an analyte sensor, the analyte sensor comprising a sensor probe (Figs. 4A-4E, sensor and insertion needle #120); 
an infusion set hub, the infusion set hub comprising a cannula (Figs. 4A-4E, cannula and insertion needle #130); and 
a flexible base, wherein the analyte sensor and the infusion set hub are attached to the flexible base such that a movement of one of the analyte sensor and the infusion set hub does not cause a movement of the other one of the analyte sensor and the infusion set hub (Figs. 4A-4E, “The base layer 102 can be self-supportive, such as a rigid polymeric layer, or non-self supportive, such as a flexible film”), wherein: 
the combined device is modular in that either one of the analyte sensor and the infusion set hub can be replaced without having to replace the combined device (Paragraph [0010], “In certain embodiments of the invention, the apparatus can have a modular design that allows the cannula and/or the sensor to be replaced independently of other components of the apparatus” & Paragraph [0061], “In other embodiments, the sensor and infusion components of the set are designed in a modular fashion modular so that either one can be removed and replaced independently of the other”).  

	Regarding claim 2, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the analyte sensor and the infusion set hub are each releasably attached to the flexible base (Figs. 4A-4E & Paragraph [0010], “In certain embodiments of the invention, the apparatus can have a modular design that allows the cannula and/or the sensor to be replaced independently of other components of the apparatus” & Paragraph [0061], “In other embodiments, the sensor and infusion components of the set are designed in a modular fashion modular so that either one can be removed and replaced independently of the other”).

	Regarding claim 3, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the analyte sensor comprises a transmitter configured to transmit sensed analyte concentration values to a user device (sensor transmitter #150).

	Regarding claim 5, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 5 mm (Paragraph [0009], “For example, in an illustrative embodiment of the invention, the first and second piercing members are coupled to the base in an orientation such that when the first and second piercing members are inserted into a patient, the infusion site and the sensor electrode are separated by at least 7 millimeters of tissue”; ranges overlap (See MPEP 2144.05 I)).  

	Regarding claim 6, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the sensor probe and the cannula are spaced apart from one another by a distance of at least 10 mm (Paragraph [0009], “For example, in an illustrative embodiment of the invention, the first and second piercing members are coupled to the base in an orientation such that when the first and second piercing members are inserted into a patient, the infusion site and the sensor electrode are separated by at least 7 millimeters of tissue”; ranges overlap (See MPEP 2144.05 I)).  

	Regarding claim 7, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the sensor probe and the cannula are spaced apart from one another by a distance of 13 mm (Paragraph [0009], “For example, in an illustrative embodiment of the invention, the first and second piercing members are coupled to the base in an orientation such that when the first and second piercing members are inserted into a patient, the infusion site and the sensor electrode are separated by at least 7 millimeters of tissue”; ranges overlap (See MPEP 2144.05 I)).

Regarding claim 8, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the analyte sensor and infusion set hub are directly attached to the flexible base (Figs. 4A-4E).  

Regarding claim 10, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein the infusion set hub is an insulin infusion set hub and comprises an insulin delivery tube and a connector configured to connect the insulin delivery tube to an insulin pump, and wherein the analyte sensor comprises a glucose sensor (Paragraph [0040], “In one embodiment, the sensor portion of the dual insertion set monitors blood glucose levels and can be used in conjunction with automated and/or semi-automated medication infusion pumps... The infusion portion of the dual insertion set may be used to provide fluids to the body of a patient. In one embodiment, the infusion portion provides insulin to a diabetic patient”).

Regarding claim 12, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp further discloses wherein a maximum vertical dimension of the combined device is 2 cm (Fig. 3 shows the combined device. The maximum vertical dimension would be the height of the infusion portion #30. Since the drawings are not drawn the scale, the maximum vertical dimension of the combined device is merely a design choice. As discussed in MPEP 2144.04 IV. A, “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Because the maximum vertical dimension of the combined device would not result in a different performance, the prior art teaches the claimed language).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp as applied to claim 1 above, and further in view of Lanigan (US20210386930, which claims priority to Provisional Application #62/809,248, filed on 2/22/2019; cited in previous office action).
Regarding claim 4, Van Antwerp discloses the combined device of claim 1.
	Van Antwerp does not disclose wherein the analyte sensor and the infusion set hub are connected to each other via a joint.
	However, Lanigan discloses wherein the analyte sensor and the infusion set hub are connected to each other via a joint (Paragraph [0007], “In some embodiments, the cannula subassembly and infusion set base may include cooperating coupling features which interface to join the cannula subassembly and infusion set base when the cannula subassembly is displaced into the infusion set base”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Antwerp to incorporate the teachings of Lanigan by adding wherein the analyte sensor and the infusion set hub are connected to each other via a joint. The advantage of the joint as disclosed by the Applicant is “due to this reduced likelihood of undesired movement of the sensor probe, a high level of accuracy of the sensor probe 204 may be maintained over its entire operational lifespan. In particular, since the calibration process for the sensor probe 204 occurs when the installed sensor probe 204 is in a particular position, movement of the sensor probe 204 from that position could decrease the accuracy of readings of the glucose sensor 202, and retention of the sensor probe 204 in the same position maintains a high level of accuracy.”

Regarding claim 11, Van Antwerp discloses the combined device of claim 10.
Van Antwerp does not disclose wherein the connector comprises a H- cap connector.
However, Lanigan discloses wherein the connector comprises a H- cap connector (Paragraph [0262], “Infusion tubing 366 may be coupled to an infusion pump via luer lock, or other mechanical coupling, adhesive, solvent boding, or in any other suitable fashion.” A common form of mechanical coupling is a H-cap connector. Thus, the prior art teaches the claimed language).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Antwerp to incorporate the teachings of Lanigan by adding wherein the connector comprises a H- cap connector. The advantage of the connector is for a more secure connection between the insulin delivery tube and the insulin pump.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp as applied to claim 1 above, and further in view of Yodfat (US20080319414; cited by applicant).
Regarding claim 9, Van Antwerp discloses the combined device of claim 1.
Van Antwerp does not disclose wherein the analyte sensor and infusion set hub are indirectly attached to the flexible base via first and second connectors, respectively
However Yodfat discloses wherein the analyte sensor and infusion set hub are indirectly attached to the flexible base via first and second connectors, respectively (Paragraph [0082], “the inserter can be connected to… a skin-adherable dispensing patch unit using either a well assembly or an infusion set”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Antwerp to incorporate the teachings of Yodfat by adding wherein the analyte sensor and infusion set hub are indirectly attached to the flexible base via first and second connectors, respectively. One advantage of using connectors is to prevent wear and tear on the base when replacing the sensor and/or infusion set hub.  

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 6 that the objection to the specification has been addressed by the amendment to the specification.  Examiner agrees and the objection has been withdrawn.
Applicant argues on page 6 that, as amended, the claims overcome the 112 rejections. Examiner agrees and the 112 rejections have been withdrawn.
Applicant argues on pages 6-7 that Yodfat and Gillett do not disclose the limitations of claim 1. Examiner agrees and 103  rejection under Yodfat in view of Gillett has been withdrawn. However as noted above, claims 1-12 are rejected under new 102/103 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO2017/184801 (cited by applicant) discloses a connector hub adapted for use with an infusion set. Paragraph [0002], “Infusion sets typically include infusion line or tubing that leads from a medication delivery device, such as a pump, to a cannula inserted into the subcutaneous tissue of the patient.”
EP2457606 (cited by applicant) discloses in Paragraph [0002], “insulin infusion sets, including a partially integrated inserter for an infusion set, which ensures proper positioning of insertion by using an adhesive to hold an infusion set in position.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791

/David J. McCrosky/Primary Examiner, Art Unit 3791